                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

SHERI MAYOR,

      Plaintiff,
v.                                                  Case No. 8:18-cv-978-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration, 1

      Defendant.
______________________________________/

                                     ORDER

      Sheri Mayor moves for attorney’s fees and costs under the Equal Access to

Justice Act (EAJA), 28 U.S.C. Section 2412. (Doc. 21). The Commissioner does not

oppose the motion. (Id. at ¶ 5). Ms. Mayor requests $6,218.56 in attorney’s fees and

$400 for her filing fee. The EAJA permits awards for reasonable attorney’s fees and

expenses to a prevailing party against the United States. 28 U.S.C. § 2412.

      The August 2, 2019 order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 19). The Clerk entered judgment in Ms. Mayor’s favor. (Doc. 20). Ms. Mayor

now requests an award of attorney’s fees and costs under the EAJA. (Doc. 21).




1 On June 17, 2019, Andrew Saul became Commissioner of the Social Security
Administration. Consistent with Federal Rule of Civil Procedure 25(d), Mr. Saul is
substituted as a party in Nancy Berryhill’s place.
                                          1
       The Commissioner does not contest the following: Ms. Mayor is the prevailing

party; Ms. Mayor’s net worth was less than $2 million when she filed her complaint;

the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Ms. Mayor’s attorney’s fees request is

reasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Ms. Mayor is entitled to $6,218.56 in attorney’s fees and $400 for her filing

fee.

       Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Mayor owes a debt to the United States. Ms. Mayor assigned

her rights to EAJA fees to her attorney. So, if Ms. Mayor has no federal debt, the

United States will accept her assignment of EAJA fees and pay the fees directly to

counsel.

       Accordingly, Ms. Mayor’s motion for attorney’s fees and costs under the EAJA

(Doc. 21) is GRANTED. Ms. Mayor is awarded $6,218.56 in attorney’s fees and $400

for the filing fee.




                                           2
ORDERED in Tampa, Florida on October 9, 2019.




                               3
